     The relief described hereinbelow is SO ORDERED

     Done this 12th day of May, 2021.




     William R. Sawyer
     United States Bankruptcy Judge
     _______________________________________________________________



                                UNITED STATES BANKRUPTCY COURT
                                  MIDDLE DISTRICT OF ALABAMA


IN RE
CURTIS JEROME JOHNSON                                      Case No. 20-32468
      Debtor                                                          Ch. 13

                         Order Granting Relief from Automatic Stay

     This matter having come before the Court upon notice and hearing on the
Motion for Relief from Stay with waiver of Rule 4001(a)(3) filed by Bristol
Downs, LLC, and the attorney for the debtor having announced the debtor has no
defense, it is hereby ORDERED as follows:

1.   The Motion for Relief from Stay filed by the creditor is GRANTED.

2.   The creditor may proceed to enforce the contract pertaining to possession of
the property in question.

3.   The automatic stay of execution pursuant to Rule 4001(a)(3) is waived.

                                ###END OF ORDER###
This order was reviewed and agreed to by counsel for the debtor and the chapter
13 trustee


Order drafted by                              Copies should be sent to
Larry Darby                                        Michael Brock
Darby Law Firm, LLC                                Brock & Stout, LLC
P. O. Box 3905                                     PO Drawer 311167
Montgomery, AL 36109 334.356.3593                  Enterprise, AL 36331
Evictions@AlabamaEvictions.com
                                                      Sabrina McKinney, Trustee
                                                      P. O. Box 173
                                                      Montgomery, AL 36101
                                                               United States Bankruptcy Court
                                                                Middle District of Alabama
In re:                                                                                                                  Case No. 20-32468-WRS
Curtis Jerome Johnson                                                                                                   Chapter 13
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 1127-2                                                   User: admin                                                                 Page 1 of 1
Date Rcvd: May 12, 2021                                                Form ID: pdfSOME                                                           Total Noticed: 1
The following symbols are used throughout this certificate:
Symbol          Definition
+                 Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                  regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on May 14, 2021:
Recip ID                    Recipient Name and Address
db                        + Curtis Jerome Johnson, 629 West April Street, Montgomery, AL 36105-2453

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: May 14, 2021                                            Signature:            /s/Joseph Speetjens




                                    CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on May 12, 2021 at the address(es) listed below:
Name                                Email Address
Bankruptcy Administrator
                                    ba@almb.uscourts.gov

Charles N. Parnell, III
                                    on behalf of Creditor ASE Credit Union bkrp@parnellsoutheast.com

Larry E. Darby, Esq
                                    on behalf of Creditor Bristol Downs LDarbyEsq@knology.net bankruptcy@alabamaevictions.com;darbylawfirm@yahoo.com

Michael Brock
                                    on behalf of Debtor Curtis Jerome Johnson bankruptcy@brockandstoutlaw.com
                                    bankruptcy@managelawfirm.com;bkbackup@managelawfirm.com

Sabrina L. McKinney
                                    trustees_office@ch13mdal.com


TOTAL: 5
